Exhibit 10.10

Form of

Novatel Wireless, Inc.

2000 Stock Incentive Plan

 

--------------------------------------------------------------------------------

Restricted Share Award Agreement

 

--------------------------------------------------------------------------------

 

Award No.

        

Effective Date

      May 17, 2006        

You are hereby awarded restricted shares of the common stock, $0.001 par value
per share (“Restricted Shares”), of Novatel Wireless, Inc., a Delaware
corporation (together with its parents, subsidiaries and affiliates, the
“Company”), subject to the terms and conditions set forth in this Restricted
Share Award Agreement (“Award Agreement” or “Award”), and in the Novatel
Wireless, Inc. 2000 Stock Incentive Plan (the “Plan”). By executing this Award
Agreement, you agree to be bound by all the Plan’s terms and conditions as if
they had been set out verbatim below. Capitalized terms used but not otherwise
defined herein are defined in the Plan.

1. Specific Terms. Your Restricted Shares have the following terms:

 

Name of Recipient

    

Number of Shares


Awarded

   7,500

Award Date

   May 17, 2006 Vesting (each, a
“Vesting Date”)    The Restricted Shares shall vest in three equal annual
installments, beginning on May 17, 2007. In the event that you are no longer in
Service to the Company in any capacity (e.g. as an employee, consultant, or
member of the Board of Directors), any unvested Restricted Shares (including
dividends paid thereon), shall be automatically forfeited and returned to the
Company for cancellation upon the effective day of the end of your Service.

2. Representation. You hereby represent and warrant to the Company that you have
no present intention of distributing or selling the Restricted Shares except as
permitted under applicable securities laws. You further acknowledge and agree
that your ability to sell the Restricted Shares may be limited by applicable
securities laws and the Company’s Insider Trading Policy then in effect.

3. Issuance of Restricted Shares. On or about the effective date of this Award
Agreement, the Company shall cause its transfer agent to reflect the issuance in
your name of all the Restricted Shares subject to this Award. Such Restricted
Shares shall be held in the custody of the Company or its designee for your
account. The Restricted Shares shall be subject to the restrictions set forth
herein. Until applicable vesting restrictions lapse, any certificates that you



--------------------------------------------------------------------------------

receive for Restricted Shares will include a legend stating that they are
subject to the restrictions set forth in the Plan and this Award Agreement.

4. Stockholder Rights; Unvested Restricted Shares. The Company will hold the
Restricted Shares in escrow until applicable vesting occurs, if ever. You must
deliver to the Company, coincident with the execution and delivery of this Award
Agreement, three (3) stock powers, endorsed in blank, with respect to such
shares for the Company’s use pursuant to this Award Agreement. If an event
causes you to forfeit any Restricted Shares, the stock powers will be used to
return the certificates for the forfeited Restricted Shares to the transfer
agent for cancellation. Subject to this Award Agreement, as the owner of record
of the Restricted Shares, your name will be reflected as such on the Company’s
books and records, and you will be entitled to all rights of a Company
stockholder, including voting and dividend rights with respect to the Restricted
Shares provided however, that dividends paid with respect to those Restricted
Shares, whether in cash or stock, that have not vested at the time of the
dividend payment shall themselves be subject to the same restrictions, vesting
and forfeiture conditions that apply to the corresponding Restricted Shares.

5. Transfer Restrictions. No portion of the Restricted Shares may be sold,
transferred, assigned, pledged or otherwise encumbered or disposed of by you
until the applicable Vesting Date in accordance with Section 1 hereof and then
only in accordance with applicable securities laws and the Company’s Insider
Trading Policy then in effect should such policy then apply to you. The Company
shall not be required (i) to transfer on its books any Restricted Shares that
have been sold or otherwise transferred in violation of any provision of this
Award Agreement, or (ii) to treat as owner of such shares or to accord the right
to vote or pay dividends to any purchaser or other transferee to whom you have
attempted to transfer such shares.

6. Notices. Any notice or communication required or permitted by any provision
of this Award Agreement to be given to you shall be in writing and shall be
delivered electronically, personally, or sent by certified mail, return receipt
requested, addressed to you at the last address that the Company had for you on
its records. Each party may, from time to time, by notice to the other party
hereto, specify a new address for delivery of notices relating to this Award
Agreement. Any such notice shall be deemed to be given as of the date such
notice is personally delivered or properly mailed.

7. Binding Effect. Except as otherwise provided in this Award Agreement or in
the Plan, every covenant, term, and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, and permitted transferees
and assigns.

8. Modifications. This Award Agreement may not be modified or amended without
your prior written consent.

9. Headings. Section and other headings contained in this Award Agreement are
for reference purposes only and are not intended to describe, interpret, define
or limit the scope or intent of this Award Agreement or any provision hereof.



--------------------------------------------------------------------------------

10. Severability. Every provision of this Award Agreement is intended to be
severable. If any term hereof is illegal or invalid for any reason, such
illegality or invalidity shall not affect the validity or legality of the
remaining terms of this Award Agreement.

11. Counterparts. This Award Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

12. Plan. By signing this Award Agreement, you acknowledge that you have
received a copy of the Plan.

13. Governing Law. The laws of The State of California shall govern the validity
of this Award Agreement, the construction of its terms, and the interpretation
of the rights and duties of the parties hereto.

BY YOUR SIGNATURE BELOW, along with the signature of the Company’s authorized
representative, you and the Company agree that the Restricted Shares are awarded
under and governed by the terms and conditions of this Award Agreement and the
Plan.

 

NOVATEL WIRELESS, INC. By:       

Name: Peter V. Leparulo

 

Title: Chief Executive Officer

 

RECIPIENT By:       

Name of Recipient: